--------------------------------------------------------------------------------

EXHIBIT 10.26
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 31st day of August,
2009, by and between CARACO PHARMACEUTICAL LABORATORIES, LTD. (the “Company”)
and JITENDRA N. DOSHI (“Executive”).
 
WITNESSETH
 
WHEREAS, the Company desires to employ Executive as interim Chief Executive
Officer; and
 
WHEREAS, Executive desires to be employed by the Company as its interim Chief
Executive Officer; and
 
WHEREAS, the parties hereto are desirous of entering into a formal agreement of
employment.
 
NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the parties covenant and agree as follows:
 
1.
Employment.  Executive shall serve as the Chief Executive Officer of the Company
on an interim basis.

 
2.
Duties.  Executive shall diligently and conscientiously devote, on a full-time
basis, his best efforts to the discharge of his duties as established from time
to time by the Bylaws of the Company, the Board of Directors of the Company and
the Compensation Committee of the Company.

 
3.
Compensation.  Executive shall receive the following compensation from the
Company:

 
(a)           Base Salary.  The Company shall pay Executive a base salary at a
rate of $275,000 annually, subject to all applicable withholdings, for services
rendered as the interim Chief Executive Officer.  To the extent applicable,
Executive’s base salary shall be reviewed annually, and may be adjusted based
upon performance and other relevant factors deemed reasonable by the Company.
 
(b)           Other Benefits.  Executive shall be entitled to participate in any
plan or program of employee benefits maintained by the Company for all employees
as of the date hereof, and which may be hereafter adopted or modified by the
Company, and which is or shall be available to Executive as a result of his
employment by the Company pursuant to this Agreement, subject to the
requirements of such plans or programs. In addition, a list of specific benefits
to which Executive shall be entitled is set forth in Exhibit “A,” a copy of
which is attached hereto and is herein incorporated by reference.
 
(c)           Vacations. Executive shall be entitled to four (4) weeks paid
vacation on an annual basis.
 
4.
Term.  Unless terminated earlier in accordance with Section 5 hereof, the term
of this Agreement shall be deemed to have commenced as of July 28, 2009, and
shall continue for a period of one (1) year thereafter, and shall automatically
renew for successive one-year periods at the end of the each one (1) year term.

 
1

--------------------------------------------------------------------------------


 
5.
At-Will Employment.  The parties agree that the Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice.  However, as described in Section 6 hereof, Executive
may be entitled to severance benefits depending upon the circumstances of
Executive’s termination of employment.

 
6.
Severance Benefits.  Executive shall receive the severance described below in
full settlement of the termination of his employment with the Company:

 
(a)           If the Company terminates Executive for “just cause” or if
Executive terminates his employment without cause or in the event of the death
of Executive, Executive shall only be entitled to the base salary and benefits
earned by him prior to such termination or date of death.  For purposes of this
Agreement, “just cause” shall mean dishonesty, or refusal or failure by
Executive to faithfully or diligently perform the duties contemplated by this
Agreement, including but not limited to the failure of Executive to adhere to
the policies of the Board.
 
(b)           In the event that the Company terminates Executive without “just
cause”, or if Executive terminates for “cause not attributable to him,”
Executive shall receive a severance package as follows:
 
 
i.
Executive shall receive monthly base salary payments, less all applicable
withholdings, for six (6) months from the date of termination;

 
 
ii.
The Company shall continue premium coverage payments for health insurance for
six (6) months from the date of such termination; and

 
 
iii.
Any stock options that would become available for exercise at the end of the
year during which such termination occurred shall vest.

 
For purposes of this Agreement, for “cause” not attributable to Executive shall
mean the Company failing to make any payment of base salary to him within thirty
(30) days after such payment is due.
 
7.
Resignation From Board.  Upon termination from employment for any reason,
Executive shall be deemed to thereby resign from the Board of Directors of the
Company and shall also be deemed to thereby resign from all director and officer
positions with any subsidiary of the Company.  Executive shall provide the
Company, upon request, with a signed letter(s) further evidencing such
resignation(s).

 
8.
Confidentiality.  At all times, Executive shall keep secret and inviolate and
shall not divulge, communicate, use to the detriment of the Company or for the
benefit of any other person or persons or misuse in any way any knowledge or
secrets, personnel histories, sales information, computer programs, assets,
accounts, books, records, customers, operations, personnel and contracts of the
Company which Executive knows or hereafter comes to know as a result of his
association with or which is unique to the Company (“Confidential
Information”).  Executive may disclose Confidential Information if required by
any judicial or governmental request, requirement or order; provided that he
take reasonable steps to give the Company sufficient prior notice to contest
such request, requirement or order.  The provisions of this Paragraph 8 shall
survive the termination of this Agreement and Executive’s employment with the
Company.

 
2

--------------------------------------------------------------------------------


 
9.
Waiver.  Failure by either party to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver by that
party of any such term, covenant or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of any such right or power at any other time
or times.

 
10.
Severability.  The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision.

 
11.
Nontransferability.  Neither Executive, nor his heirs, assigns or estate shall
have the right to assign, encumber or dispose of any payment or right hereunder,
which payment and right is expressly declared nonassignable and nontransferable
except as otherwise specifically provided herein.

 
12.
Successors and Assigns.  The Company and Executive bind themselves, and their
respective partners, successors, permitted assigns, heirs and legal
representatives to all of the terms and conditions of this Agreement.

 
13.
Assignment.  This Agreement, and any or all rights hereunder, may not be
assigned, in whole or in part, by Executive.  The Company may assign this
Agreement, in whole or in part, and any or all of its rights hereunder.

 
14.
Notices.  Every notice or other communication required or permitted to be given
under this Agreement (“Notice”) shall be in writing and shall be given by
registered or certified mail, postage prepaid, return receipt requested, or by
delivery of such Notice personally or by causing such Notice to be delivered
next day delivery by reputable air courier.  All such Notices shall be mailed or
delivered to the parties at the following addresses:

 
If to Company:  CARACO PHARMACEUTICAL LABORATORIES, LTD.
Board of Directors
1150 Elijah McCoy Drive
Detroit, Michigan  48202



If to Employee:  Jitendra N. Doshi
4020 Kodiak Ct.
Powell, Ohio 43065

 
or other such addresses as the parties may from time to time designate by
written notice.  Delivery under this Paragraph 14, when by mail, shall be
effective as of the date upon which the return receipt is accepted or
refused.  A Notice personally delivered under this Section 14 shall be effective
upon such delivery or, if delivery is refused, upon such refusal.  A Notice
delivered next day delivery by reputable air courier shall be effective upon the
next business day after having been sent.
 
15.
Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Michigan.

 
16.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but such
counterparts together shall constitute one instrument.

 
17.
Entire Agreement.  The foregoing provisions contain the entire agreement of the
parties hereto, and no modification hereof shall be binding upon the parties
unless the same is in writing and signed by the respective parties hereto.

 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 

 
CARACO PHARMACEUTICAL
 
LABORATORIES, LTD.
 
a Michigan corporation
     
By: /s/ Dilip S. Shanghvi
 
Dilip S. Shanghvi
 
Chair, Compensation Committee
         
EMPLOYEE
     
By: /s/ Jitendra N. Doshi
 
Jitendra N. Doshi

 
 
4

--------------------------------------------------------------------------------